Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application number 16/903,583 SANITARY WASHING DEVICE, filed 06/17/2020. Claims 1-16 are pending.
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.  In Applicant’s remarks, page 2, the Applicant argues that neither claims of US Patent 11,214,951 nor the claims of US Patent 11,220,812 show that the “valve unit being disposed further frontward than the controller”.   In review of claim 1 of the ‘812 and ‘951, respectively, which states that the “valve unit provided on a pipe line between a water supply source and the nozzle”, as does the instant invention; where claim 1 of ‘812 further states, “the valve unit being disposed in the low portion” whereas claim 1 of ‘951 further states the “valve unit being disposed below the heater”.  Broadly speaking, the general positioning of the valve unit in ‘812 and ‘951 is identical to that of the instant invention.  The patents merely further state an alternate location for the valve within the device, merely a rearrangement of parts.  The instant invention merely suggests a rearrangement of parts.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of the valve unit in regard to the controller by rearranging the placement of the valve unit, since it has been held that rearranging parts of an invention involves only routine skill in the art and because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In this regard, the rejection stands.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(I)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may refer to:
www.uspto.gov/patents/process/file/efs/guidance/e/td-info-I.jsp
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No 11,214,951. The rejection from the previous office action is incorporated herein.  Although the claims at issue are not identical, they are not patentably distinct from each other because each feature recited in claims 1-14 of the instant application are met by the combination of claims 1-7 in the granted patent. 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,220,812.  The rejection from the previous office action is incorporated herein.  Although the claims at issue are not identical, they are not patentably distinct from each other because each feature recited in claims 1-14 of the instant application are met by the combination of claims 1-11 in the granted patent.
Examiner Comment
Objections to the Specification have been corrected and are approved.

Conclusion
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday-Friday, 8am CST-5pm CST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/LORI L BAKER/           Primary Examiner, Art Unit 3754